DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, encompassing claim 4, in the reply filed on January 13, 2021, is acknowledged. Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “wherein a weight can be attached to the fishing line by wrapping the elastic clamp around an object and removably attaching the two fingers to one another by connecting each finger to the anchor” which is indefinite because it is unclear if the “weight” and the “object” are the same part, or whether they are separate and discrete parts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinker et al. (US 5,531,042 A), hereinafter Rinker.
Regarding claim 4, Rinker discloses an apparatus for mounting weights to a fishing line (abstract, regarding a fishing sinker having interchangeable weights), comprising: 
an elastic clamp (fishing sinker encasement sleeve 20; fig. 3) having a central portion (fishing sinker encasement sleeve closed perimeter 20C; fig. 3) and two fingers (fishing sinker encasement sleeve exterior 20B; fig. 3) extending outwardly on opposite ends from the central portion (as shown in fig. 3); and 
an anchor (sleeve loop 14F; fig. 3) which is connected to the fishing line (via fishing line connector member 14, as shown in fig. 3), 
wherein a weight (elongated weight 16; fig. 3) can be attached to the fishing line by wrapping the elastic clamp around an object (as shown in fig. 3) and removably attaching the two fingers to one another by connecting each finger to the anchor (col. 7, lines 33-36, regarding fishing sinker encasement sleeve fishing line connection member 20A integrally connecting the fishing line connector with sleeve loop 14F; fig. 3).
Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 4.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647